
	
		II
		110th CONGRESS
		1st Session
		S. 539
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Ms. Landrieu (for
			 herself, Mr. Lott, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To address ongoing economic injury in Gulf Coast States
		  impacted by Hurricanes Katrina and Rita by reviving tourist travel to the
		  region.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Our States Through Tourism
			 Act of 2007 or the HOST Act of 2007.
		2.FindingsCongress finds that—
			(1)in the 12-month
			 period ending on June 30, 2005—
				(A)tourism was the
			 second largest industry in Louisiana, employing 175,000 workers;
				(B)tourism was the
			 fifth largest industry in Mississippi, employing 126,500 workers;
				(C)tourism generated
			 $600,000,000 in State and local taxes in Louisiana;
				(D)tourism generated
			 $634,000,000 in State and local taxes in Mississippi;
				(E)tourism had a
			 $9,900,000,000 economic impact in the State of Louisiana;
				(F)tourism had a
			 $6,350,000,000 economic impact in the State of Mississippi;
				(G)the State of
			 Louisiana generated $14 in revenue for every dollar the State spent on
			 tourism;
				(H)the State of
			 Mississippi generated $12 in revenue for every dollar the State spent on
			 tourism;
				(2)Hurricanes
			 Katrina and Rita severely impacted Louisiana’s travel and tourism industry,
			 reducing—
				(A)direct traveler
			 expenditures by more than 18 percent between 2004 and 2005, from $9,900,000,000
			 to $8,100,000,000; and
				(B)travel-generated
			 employment by 9 percent between 2004 and 2005;
				(3)Hurricane Katrina
			 severely impacted Mississippi’s travel and tourism industry, reducing—
				(A)direct traveler
			 expenditures by more than 18 percent between 2004 and 2005, from $6,350,000,000
			 to $5,200,000,000; and
				(B)travel-generated
			 employment by nearly 18 percent between 2004 and 2005, from 126,500 jobs to
			 103,885 jobs; and
				(4)the Gulf Coast
			 economy cannot fully recover without the revitalization of the tourism
			 industries in Louisiana and Mississippi.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Small Business
			 Administration.
			(2)Disaster
			 AreaThe term disaster area means the areas in
			 Louisiana and Mississippi in which the President has declared a major disaster
			 in response to Hurricane Katrina or Hurricane Rita.
			(3)Hurricane
			 Katrina and Rita disaster areasThe term Hurricane Katrina
			 and Rita disaster areas means the geographic areas designated as major
			 disaster areas by the President between August 27, 2005, and September 25,
			 2005, in Alabama, Florida, Louisiana, Mississippi, and Texas pursuant to title
			 IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5121 et seq.).
			(4)Major
			 disasterThe term major disaster has the meaning
			 given that term in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).
			(5)Relevant
			 tourism entitiesThe term relevant tourism entity
			 means any convention and visitors bureau, nonprofit organization, or other
			 tourism organization that the governor of Louisiana or the governor of
			 Mississippi, as the case may be, after consultation with the Secretary of
			 Commerce, determines to be eligible for a grant under section 3.
			(6)Small business
			 concernThe term small business concern has the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632).
			4.Tourism recovery
			 grants
			(a)In
			 generalThe Secretary of Commerce, acting through the Assistant
			 Secretary of Commerce for Economic Development, shall establish a grant program
			 to assist relevant tourism entities to promote travel and tourism in Louisiana
			 and Mississippi in accordance with this section.
			(b)Allocation of
			 fundsFrom the amounts appropriated pursuant to subsection (f),
			 the Secretary shall allocate, as expeditiously as possible—
				(1)$130,000,000 to
			 the State of Louisiana; and
				(2)$45,000,000 to
			 the State of Mississippi.
				(c)Use of
			 fundsAmounts allocated to a State under subsection (b) shall be
			 used by the State to provide grants to any relevant tourism entity to—
				(1)promote travel
			 and tourism in the State; and
				(2)carry out other
			 economic development activities that have been approved by the Secretary of
			 Commerce, in consultation with the State.
				(d)CriteriaNotwithstanding
			 any other provision of law, a State, in awarding grants under subsection
			 (c)—
				(1)may use such
			 criteria as the State determines appropriate; and
				(2)shall not be
			 required to apply eligibility criteria for programs administered by the Federal
			 Government, including the Department of Commerce.
				(e)Administrative
			 expensesNot more than 1 percent of the funds allocated to States
			 under subsection (b) may be used for administrative expenses.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $175,000,000 to carry out this section.
			5.Economic injury
			 disaster loans
			(a)Loan
			 authorization
				(1)In
			 generalThe Administrator may
			 make a loan under section 7(b)(2) of the Small Business Act (15 U.S.C.
			 636(b)(2)) to a small business concern located in the disaster area that can
			 demonstrate that—
					(A)more than 51 percent of the revenue of that
			 small business concern comes from tourism; and
					(B)such small
			 business concern suffered direct economic injury from the slowdown in travel
			 and tourism in the disaster area following Hurricane Katrina or Hurricane
			 Rita.
					(2)ApplicationNotwithstanding any other provision of law,
			 an application for a loan described in paragraph (1) shall be submitted not
			 later than—
					(A)18 months after the date of the enactment
			 of this Act; or
					(B)such later date as the Administrator may
			 establish.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			6.Federal Gulf
			 Coast Travel and Meetings Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund, to be known
			 as the Federal Gulf Coast Travel and Meetings Fund (referred to in this section
			 as the Trust Fund), consisting of such amounts as are
			 appropriated to the Trust Fund pursuant to subsection (f) and any interest
			 earned on investment of amounts in the Trust Fund pursuant to subsection
			 (b).
			(b)Investment of
			 trust fundIt shall be the duty of the Secretary of the Treasury
			 to invest such portion of the Trust Fund that is not required to meet current
			 withdrawals. Such investments may only be made in interest-bearing obligations
			 of the United States or in obligations, whose principal and interest is
			 guaranteed by the United States.
			(c)Obligations
			 from trust fund
				(1)In
			 generalThe Secretary of the Treasury may obligate such sums as
			 are available in the Trust Fund for the purposes described in paragraph
			 (2).
				(2)Eligible uses
			 of trust fundAmounts obligated under this subsection may be
			 transferred to Federal agencies to pay for—
					(A)lodging, meals,
			 travel, and other expenditures associated with conventions, conferences,
			 meetings or other large gatherings attended by not less than 100 Federal
			 employees and occurring within the Hurricane Katrina and Rita disaster areas;
			 and
					(B)other
			 expenditures in the Hurricane Katrina and Rita disaster areas, in accordance
			 with paragraph (3).
					(3)Prohibited uses
			 of trust fundAmounts obligated under this subsection may not be
			 transferred to Federal agencies to pay for—
					(A)Federal
			 investigations;
					(B)court cases;
			 or
					(C)events attended
			 by less than 100 Federal employees.
					(4)Other
			 expendituresAmounts may not be obligated under paragraph (2)(B)
			 before the date that is 30 days after the Secretary of the Treasury submits a
			 report to the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives that sets forth the intended
			 uses for such amounts.
				(d)ReportNot
			 later than December 31, 2007, the Secretary of Treasury shall submit a report
			 to the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives that sets forth—
				(1)the balance
			 remaining in the Trust Fund;
				(2)the expenditures
			 made from the Trust Fund since its inception;
				(3)information on
			 the applications of the Federal agencies whose requests from the Trust Fund
			 have been denied;
				(4)information on
			 the applications that have been approved, including the amount transferred to
			 each Federal agency and the uses for which such amounts were approved;
			 and
				(5)such additional
			 information as the Committee on Appropriations of the Senate and the Committee
			 on Appropriations of the House of Representatives shall reasonably
			 require.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $2,500,000 for fiscal year 2007 to be deposited in the Trust Fund.
			
